Exhibit 10.1

 



Dave & Buster’s Entertainment, Inc.
2014 Omnibus Incentive Plan

(Performance Based Market Stock Units)

 

MARKET STOCK UNIT AWARD AGREEMENT

 

THIS MARKET STOCK UNIT AWARD AGREEMENT (this “Award Agreement”) is made
effective as of [●] (the “Date of Grant”), between Dave & Buster’s
Entertainment, Inc., a Delaware corporation (the “Company”) and [●] (the
“Participant”).

 

R E C I T A L S:

 

WHEREAS, the Company has adopted the Dave & Buster’s Entertainment, Inc. 2014
Omnibus Incentive Plan (as amended from time to time, the “Plan”); and

 

WHEREAS, the Compensation Committee of the Board of Directors of the Company
(the “Committee”) has determined that it would be in the best interests of the
Company and its stockholders to grant the award (the “Award”) of
performance-vesting restricted stock units (each, an “MSU”) provided for herein
to the Participant pursuant to the Plan and the terms set forth herein.

 

NOW THEREFORE, in consideration of the mutual covenants hereinafter set forth,
the parties agree as follows:

 

1.                  Grant of Award. The Company hereby grants to the Participant
MSUs on the following terms:

 

(a)               Upon achievement of target-level performance, [●] MSUs may be
earned under this Award (the “Target Achievable MSUs”) in respect of the
one-year performance period commencing on the Date of Grant and ending on the
day before the first anniversary of the Date of Grant (the “Performance Period,”
and the last day, the “Closing Date”).

 

(b)               Each MSU represents one notional share of common stock, par
value $.01 per share, of the Company (each, a “Share”); provided that the Earned
MSUs (as defined below) shall be settled in Shares or cash in accordance with
Section 3 below.

 



D&B Team Member

Market Stock Unit Award Agreement

Page 1 of 10

 

 

2.               Terms and Conditions.

 

(a)               Calculation of Earned Portion. The Award shall be one hundred
percent (100%) unvested as of the Date of Grant. Pursuant to the terms of the
Plan and this Award Agreement, including, without limitation, Sections 3 and 4
below, as soon as reasonably practicable following the Closing Date, the
Committee shall determine and certify the number of MSUs, if any, that shall be
deemed earned and eligible for vesting and settlement (such MSUs, “Earned
MSUs”). The number of Earned MSUs shall equal the Target Achievable MSUs
multiplied by the Stock Performance Multiplier. Any and all MSUs that are not
Earned MSUs as of the Closing Date shall be forfeited and canceled immediately
without consideration.

 

(b)               Service Vesting. The Earned MSUs shall vest ratably on each of
the first three anniversaries of the Date of Grant (each, a “Vesting Date”),
subject to the Participant’s continued employment with the Company through each
applicable Vesting Date.

 

(c)               Certain Definitions. For purposes of this Award Agreement:

 

(i)                 “Ending Average Closing Price” means the average closing
price of a Share as reported on the NASDAQ Global Select Market for the 10
consecutive trading days ending on (and including) the Closing Date.

 

(ii)              “Starting Average Closing Price” means the average closing
price of a Share as reported on the NASDAQ Global Select Market for the 10
consecutive trading days ending on (and including) the trading day immediately
preceding the Date of Grant.

 

(iii)            “Stock Performance Multiplier” means the quotient obtained by
dividing (i) the Ending Average Closing Price by (ii) the Starting Average
Closing Price”.

 

3.                  Settlement; Payment.

 

(a)               Share Settlement. Pursuant to the terms of the Plan and this
Award Agreement, including, without limitation, Sections 3(b) and 4 below, and
to the extent that it would not cause a violation of Section 409A, each vested
Earned MSU shall be settled by the issuance of a Share as soon as practicable
following the applicable Vesting Date, and in all events no later than the June
30 next following such Vesting Date, as determined solely by the Company (the
date of settlement, the “Settlement Date”). Vested and Earned MSUs settled via
Share issuance shall be distributed to the Participant or the Participant’s
legal representative; provided, that the Company may, at its election, either
(a) on or after the Settlement Date, issue a certificate representing the Shares
subject to this Award Agreement, or (b) not issue any certificate representing
Shares subject to this Award Agreement and instead document the Participant’s or
the Participant’s legal representative’s interest in the Shares by registering
the Shares with the Company's transfer agent (or another custodian selected by
the Company) in book-entry form.

 



D&B Team Member

Market Stock Unit Award Agreement

Page 2 of 10

 

 

(b)               Special Circumstances. Consistent with the Company’s
historical past practice with respect to its equity-based awards granted under
the Plan, the Company intends and fully expects to settle all Earned MSUs in
Shares. However, in the limited circumstance in which there are not sufficient
Shares available under the Plan as of an applicable Settlement Date to issue
Shares to the Participant with respect to Earned MSUs as contemplated by Section
3(a) above, then the Company shall make a cash payment hereunder in lieu of
settling the balance of the applicable vested Earned MSUs that were not able to
be settled in Shares. In such event, the amount of such payment shall be equal
to the Fair Market Value as of the applicable Settlement Date multiplied by the
number of Earned MSUs that would have been otherwise settled in Shares. Pursuant
to the terms of the Plan and this Award Agreement, including, without
limitation, Section 4 below, and to the extent that it would not cause a
violation of Section 409A, any cash settlement amount shall be paid to the
Participant or the Participant’s legal representative within thirty (30) days
following the applicable Settlement Date.

 

(c)               Limitations. The maximum number of Shares issuable under this
Award Agreement (the “Maximum Share Limit”) shall equal 200% of the Target
Achievable MSUs. To the extent that any Earned MSUs are required to be settled
in cash pursuant to Section 3(b) above, the maximum amount of cash payable under
this Award Agreement (the “Maximum Cash Limit”) shall equal the product of (A)
the Starting Average Closing Price, multiplied by (B) the original Monte Carlo
valuation applied to the Award, multiplied by (C) the Target Achievable MSUs,
multiplied by (D) 300%; provided, that the Maximum Cash Limit shall immediately
thereupon be reduced by the aggregate value of the Shares actually issued to the
Participant under Section 3(a) above on any Settlement Date (with the value
thereof determined by multiplying the number of Shares distributed by the Fair
Market Value of a Share as of the applicable Settlement Date).

 

(d)               Forfeiture of Earned MSUs Due to Limitations. Notwithstanding
anything to the contrary in this Award Agreement, upon the first to occur of (i)
the issuance pursuant to Section 3(a) above of the number of Shares equal to the
Maximum Share Limit, and (ii) the payment in cash pursuant to Section 3(b) above
of an amount equal to the Maximum Cash Limit (as reduced from time to time in
accordance with Section 3(c) above), any remaining Earned MSUs shall be
forfeited and canceled immediately without consideration, and no further Shares
or cash shall be issuable or payable to the Participant hereunder.

 

(e)               Award Subject to Clawback Policy. The Participant agrees and
acknowledges that the Participant is bound by, and the Award is subject to, any
clawback policy adopted by the Committee from time to time.

 

4.                  Termination of Service. Notwithstanding anything herein to
the contrary:

 

(a)               Termination of Service Due to Death or Disability or
Termination without Cause. Upon a termination of the Participant’s Service by
reason of death or Disability, or by the Company or one of its successors or
Affiliates without Cause, that occurs:

 

(i)                 at any time prior to the expiration of the Performance
Period, then the Award shall be settled in accordance with Section 3 above in
respect of the number of MSUs that would have been earned pursuant to this
Agreement based on actual performance during the full Performance Period,
notwithstanding the termination of the Participant’s Service, except that
notwithstanding Section 2(b), such MSUs shall be fully vested and settled on the
Settlement Date next following such termination of Service, subject to the
applicable limitations set forth in Section 3 above; and

 



D&B Team Member

Market Stock Unit Award Agreement

Page 3 of 10

 

 

(ii)              after the expiration of the Performance Period and prior to
the final Settlement Date, then the Award shall be settled in accordance with
Section 3 above, in respect of the number of then-outstanding Earned MSUs,
except that notwithstanding Section 2(b), such MSUs shall be fully vested and
settled within thirty (30) days following such termination of Service, subject
to the applicable limitations set forth in Section 3 above.

 

For purposes of this Award Agreement, “Disability” means (i) “Disability” as
defined in any employment agreement between the Participant and the Company or
any of its Affiliates, or (ii) if there is no such employment agreement or if it
does not define Disability: the Participant is disabled to the extent that he or
she is unable to engage in any substantial gainful activity by reason of any
medically determinable physical or mental impairment which can be expected to
result in death or can be expected to last for a continuous period of not less
than twelve (12) months, or is receiving income replacement benefits for a
period of not less than three (3) months under an accident and health plan
covering employees of Dave & Buster’s Management Corporation, Inc. The
determination of the Participant’s Disability shall be made in good faith by a
physician reasonably acceptable to the Company.

 

(b)               Termination of Service Due to Retirement. Upon a termination
of the Participant’s Service by reason of Retirement that occurs:

 

(i)                 at any time prior to the expiration of the Performance
Period, then the Award shall be settled in accordance with Section 3 above in
respect of the number of MSUs that would have been earned pursuant to this
Agreement based on actual performance during the full Performance Period,
notwithstanding the termination of the Participant’s Service, multiplied by a
fraction, the numerator of which is the number of days in the Performance Period
through and including the date of termination of Service, and the denominator of
which is 1,095, except that notwithstanding Section 2(b), such MSUs shall be
fully vested and settled on the Settlement Date next following such termination
of Service, subject to the applicable limitations set forth in Section 3 above;
and

 

(ii)              after the expiration of the Performance Period and prior to
the final Settlement Date, then the Award shall be settled in accordance with
Section 3 above, in respect of the number of then-outstanding Earned MSUs that
would have vested on the Vesting Date coincident with or next following such
termination of Service, multiplied by a fraction, the numerator of which is the
number of days elapsed after the immediately preceding Vesting Date through and
including the date of termination of Service, and the denominator of which is
365, except that notwithstanding Section 2(b), such MSUs shall be fully vested
and settled within thirty (30) days following such termination of Service,
subject to the applicable limitations set forth in Section 3 above.

 



D&B Team Member

Market Stock Unit Award Agreement

Page 4 of 10

 

 

For purposes of this Award Agreement, “Retirement” means (i) “Retirement” as
defined in any employment agreement between the Participant and the Company or
any of its Affiliates, or (ii) if there is no such employment agreement or if it
does not define Retirement: termination of the Participant’s Service, other than
for Cause, after attaining (A) age sixty (60) and completing ten (10) years of
continued Service (i.e., without any termination of Service) with the Company or
its Affiliates or (B) age sixty-five (65).

 

(c)               Termination without Cause or for Good Reason related to a
Change of Control. Upon (i) a termination of the Participant’s Service by the
Company or one of its successors or Affiliates without Cause or due to the
Participant’s resignation for Good Reason (excluding termination by reason of
death or Disability) (a “Specified Termination”) and (ii) the Specified
Termination occurs either within ninety (90) days before or within twelve (12)
months following the occurrence of a Change of Control of the Company (the
“Protected Period”), then:

 

(i)                 If the Change in Control occurs at any time prior to the
expiration of the Performance Period, the Award shall be settled in accordance
with Section 3 above in respect of the number of MSUs that would have been
earned pursuant to this Agreement based on the price per Share as of the date of
the Change of Control (provided that the Committee in its discretion may
determine that the Ending Average Closing Price shall be deemed to be equal to
the per Share consideration paid or implied in the transaction giving rise to
the Change of Control), notwithstanding the termination of the Participant’s
Service, except that notwithstanding Section 2(b), such MSUs shall be fully
vested upon such termination (or, if later, such Change of Control) and settled
within ten (10) days following such termination (or, if later, such Change of
Control), subject to the applicable limitations set forth in Section 3 above;
and

 

(ii)              If the Change in Control occurs after the expiration of the
Performance Period and prior to the final Settlement Date, the Award shall be
settled in accordance with Section 3 above, in respect of the number of
then-outstanding Earned MSUs, except that notwithstanding Section 2(b), such
MSUs shall be fully vested upon such termination (or, if later, such Change of
Control) and settled within ten (10) days following such termination (or, if
later, such Change of Control), subject to the applicable limitations set forth
in Section 3 above;

 

provided, that if a Specified Termination should occur prior to a Change of
Control of the Company, the Award shall remain outstanding for up to ninety (90)
days following such Specified Termination in order to determine whether such
Specified Termination shall have occurred during a Protected Period such that
the Award shall be eligible for settlement pursuant to this Section 4(c).

 



D&B Team Member

Market Stock Unit Award Agreement

Page 5 of 10

 

 

(d)               For purposes of this Award Agreement, “Cause” means (x)
“Cause” as defined in any employment agreement between the Participant and the
Company or any of its Affiliates, or (y) if there is no such employment
agreement or if it does not define Cause: the willful and continued failure by
the Participant to perform the duties assigned by the Company, failure to follow
reasonable business-related directions from the Company, gross insubordination,
theft from the Company or its Affiliates, habitual absenteeism or tardiness,
conviction or plea of guilty or nolo contendere to a felony, misdemeanor
involving fraud, theft or moral turpitude, or any other reckless or willful
misconduct that is contrary to the best interests of the Company or materially
and adversely affects the reputation of the Company.

 

(e)               For purposes of this Award Agreement, “Good Reason” means (i)
“Good Reason” as defined in any employment agreement between the Participant and
the Company or any of its Affiliates, or (ii) if there is no such employment
agreement or if it does not define Good Reason: Without the Participant’s
consent, (A) a material reduction in the Participant’s annual base salary or (B)
a relocation of the Participant’s primary place of employment with the Company
by more than fifty (50) miles from that in effect as of the Date of Grant;
provided, however, that neither item (A) nor item (B) shall constitute Good
Reason unless the Participant has provided written notice to the Company within
thirty (30) days of the occurrence of such event and the Company shall have
failed to cure such event within thirty (30) days of receipt of such written
notice.

 

(f)                Other Terminations of Service. Upon a termination of the
Participant’s Service prior to the final Settlement Date for any reason other
than pursuant to Sections 4(a), 4(b) and 4(c) above, the Award, including any
then-outstanding Earned MSUs, shall immediately terminate and be forfeited
without consideration.

 

5.                  No Right to Continued Service. The granting of the Award
evidenced hereby and this Award Agreement shall impose no obligation on the
Company or any Affiliate to continue the Service of the Participant and shall
not lessen or affect any right that the Company or any Affiliate may have to
terminate the Service of such Participant.

 

6.                  Shareholder Rights. Neither the Participant nor the
Participant’s representative shall have any rights as a shareholder of the
Company with respect to the MSUs until such Person receives the Shares, if any,
issued upon settlement.

 

7.                  Non-Solicitation and Non-Hire. If the Participant has an
employment agreement with the Company or any of its Subsidiaries that contains
non-solicitation and/or non-hire covenants, the covenants are incorporated into
this Award Agreement by reference. To the extent the Participant does not have
an employment agreement containing such covenants, the following restrictive
covenants shall apply:

 

 



D&B Team Member

Market Stock Unit Award Agreement

Page 6 of 10

 

 

As a material incentive for the Company to enter into this Award Agreement,
during the term of the Participant’s employment with the Company or any of its
Subsidiaries and for a period of twelve (12) months from the termination of the
Participant’s employment for any reason (including, without limitation,
resignation by the Participant) (the "Non-Solicitation and Non-Hire Period") the
Participant shall not, directly or indirectly, on the Participant’s own behalf
or on behalf of any other person, partnership, entity, association, or
corporation, induce or attempt to influence, induce, or encourage anyone who is
or, within the six (6) months prior to the date of termination was, an employee
of the Company or any of its Subsidiaries at or above the managerial level
(including, without limitation, General Managers, Assistant General Managers,
store departmental managers, and all higher-ranking managers) (for purposes of
this Section 7, an “Employee”), client, supplier, vendor, licensee, distributor,
contractor or other business relation of the Company or any of its Subsidiaries
to cease doing business with, adversely alter or interfere with its business
relationship with, the Company or any of its Subsidiaries. Further, during the
Non-Solicitation and Non-Hire Period, the Participant shall not, on the
Participant’s own behalf or on behalf of any other person, partnership, entity,
association, or corporation, (i) solicit or seek to hire any Employee, or in any
other manner attempt directly or indirectly to influence, induce, or encourage
any Employee to leave their employ (provided, however, that nothing herein shall
restrict the Participant from engaging in any general solicitation that is not
specifically targeted at such persons), nor shall the Participant use or
disclose to any person, partnership, entity, association, or corporation any
information concerning the names, addresses or personal telephone numbers of any
Employee, (ii) without the Company's prior written consent, hire, employ or
engage as a consultant any Employee, or (iii) directly or indirectly solicit,
induce, or attempt to influence, induce, or encourage any person, partnership,
entity, association, or corporation that is a client or customer of the Company
or its Subsidiaries and who or which the Participant helped to schedule or
conduct a special event or corporate teambuilding while employed by the Company
or its Subsidiaries to schedule or conduct a special event or corporate
teambuilding through another person, partnership, entity, association, or
corporation.

 

This Section 7 shall survive termination or settlement of the Award and
termination or satisfaction of the Award Agreement.

 

8.                  Securities Laws/Legend on Certificates. The issuance and
delivery of Shares shall comply with all applicable requirements of law,
including (without limitation) the Securities Act of 1933, as amended, the rules
and regulations promulgated thereunder, state securities laws and regulations,
and the regulations of any stock exchange or other securities market on which
the Company’s securities may then be traded. If the Company deems it necessary
to ensure that the issuance of securities under the Plan is not required to be
registered under any applicable securities laws, the Participant shall deliver
to the Company an agreement or certificate containing such representations,
warranties and covenants as the Company which satisfies such requirements. The
certificates representing the Shares shall be subject to such stop transfer
orders and other restrictions as the Committee may deem reasonably advisable,
and the Committee may cause a legend or legends to be put on any such
certificates to make appropriate reference to such restrictions.

 

9.                  Transferability. Unless otherwise provided by the Committee,
the Award may not be assigned, alienated, pledged, attached, sold or otherwise
transferred or encumbered by the Participant other than by will or by the laws
of descent and distribution, and any such purported assignment, alienation,
pledge, attachment, sale, transfer or encumbrance shall be void and
unenforceable against the Company or any Affiliate; provided that, the
designation of a beneficiary shall not constitute an assignment, alienation,
pledge, attachment, sale, transfer or encumbrance. No such permitted transfer of
the Award to heirs or legatees of the Participant shall be effective to bind the
Company unless the Committee shall have been furnished with written notice
thereof and a copy of such evidence as the Committee may deem necessary to
establish the validity of the transfer and the acceptance by the transferee or
transferees of the terms and conditions hereof.

 



D&B Team Member

Market Stock Unit Award Agreement

Page 7 of 10

 

 

10.              Withholding. The Participant may be required to pay to the
Company or any Affiliate and the Company shall have the right and is hereby
authorized to withhold any applicable withholding taxes in respect of the Award,
its exercise or transfer and to take such other action as may be necessary in
the opinion of the Committee to satisfy all obligations for the payment of such
withholding taxes.

 

11.              Notices. Any notification required by the terms of this Award
Agreement shall be given in writing and shall be deemed effective upon personal
delivery or within three (3) days of deposit with the United States Postal
Service, by registered or certified mail, with postage and fees prepaid. A
notice shall be addressed to the Company, Attention: General Counsel, at its
principal executive office and to the Participant at the address that he or she
most recently provided to the Company.

 

12.              Entire Agreement. This Award Agreement and the Plan constitute
the entire contract between the parties hereto with regard to the subject matter
hereof and supersede any other agreements, representations or understandings
(whether oral or written and whether express or implied) which relate to the
subject matter hereof.

 

13.              Waiver. No waiver of any breach or condition of this Award
Agreement shall be deemed to be a waiver of any other or subsequent breach or
condition whether of like or different nature.

 

14.              Successors and Assigns. The provisions of this Award Agreement
shall inure to the benefit of, and be binding upon, the Company and its
successors and assigns and upon the Participant, the Participant’s assigns and
the legal representatives, heirs and legatees of the Participant’s estate,
whether or not any such person shall have become a party to this Award Agreement
and have agreed in writing to be joined herein and be bound by the terms hereof.

 

15.              Governing Law; Jurisdiction; Waiver of Jury Trial.

 

(a)               This Award Agreement and all claims, causes of action or
proceedings (whether in contract, in tort, at law or otherwise) that may be
based upon, arise out of or relate to this Award Agreement shall be governed by
the internal laws of the State of Delaware, excluding any conflicts or
choice-of-law rule or principle that might otherwise refer construction or
interpretation of the Award Agreement to the substantive law of another
jurisdiction. Each party to this Award Agreement agrees that it shall bring all
claims, causes of action and proceedings (whether in contract, in tort, at law
or otherwise) that may be based upon, arise out of or be related to the Award
Agreement exclusively in the Delaware Court of Chancery or, in the event (but
only in the event) that such court does not have subject-matter jurisdiction
over such claim, cause of action or proceeding, exclusively in the United States
District Court for the District of Delaware (the “Chosen Court”) and hereby
(i) irrevocably submits to the exclusive jurisdiction of the Chosen Court,
(ii) waives any objection to laying venue in any such proceeding in the Chosen
Court, (iii) waives any objection that the Chosen Court is an inconvenient forum
or does not have jurisdiction over any party and (iv) agrees that service of
process upon such party in any such claim or cause of action shall be effective
if notice is given in accordance with this Award Agreement. 

 



D&B Team Member

Market Stock Unit Award Agreement

Page 8 of 10

 

 

(b)               EACH OF THE PARTIES HERETO IRREVOCABLY WAIVES ALL RIGHT TO A
TRIAL BY JURY IN ANY CLAIM OR CAUSE OF ACTION (WHETHER IN CONTRACT, IN TORT, AT
LAW OR OTHERWISE) INSTITUTED BY OR AGAINST SUCH PARTY IN RESPECT OF ITS, HIS OR
HER OBLIGATIONS HEREUNDER.

 

16.              Award Subject to Plan. By entering into this Award Agreement
the Participant agrees and acknowledges that the Participant has received and
read a copy of the Plan. The Award is subject to the Plan. The terms and
provisions of the Plan as it may be amended from time to time are hereby
incorporated herein by reference. In the event of a conflict between any term or
provision contained herein and a term or provision of the Plan, the applicable
terms and provisions of the Plan will govern and prevail. Capitalized terms not
otherwise defined herein shall have the same meanings as in the Plan.

 

17.              No Guarantees Regarding Tax Treatment. The Participant shall be
responsible for all taxes with respect to the Award. The Committee and the
Company make no guarantees regarding the tax treatment of the Award.

 

18.              Amendment. The Committee may amend or alter this Award
Agreement and the Award granted hereunder at any time, subject to the terms of
the Plan.

 

19.              Signature in Counterparts. This Award Agreement may be signed
in counterparts, manually or electronically, and each of which will be an
original, with the same effect as if the signatures to each were upon the same
instrument.

 

20.              Electronic Signature and Delivery. This Award Agreement may be
accepted by return signature or by electronic confirmation. Each party agrees
that the electronic signatures, whether digital or encrypted, of the parties
included in this Award Agreement are intended to authenticate this writing and
to have the same force and effect as manual signatures.  Delivery of a copy of
this Agreement or any other document contemplated hereby bearing an original or
electronic signature by facsimile transmission (whether directly from one
facsimile device to another by means of a dial-up connection or whether mediated
by the worldwide web), by electronic mail in “portable document format” (“.pdf”)
form, or by any other electronic means intended to preserve the original graphic
and pictorial appearance of a document, will have the same effect as physical
delivery of the paper document bearing an original or electronic signature.

 

21.              Severability. The provisions of this Award Agreement are
severable and if any one or more provisions are determined to be illegal or
otherwise unenforceable, in whole or in part, the remaining provisions shall
nevertheless be binding and enforceable.

 

[signature page follows]

 



D&B Team Member

Market Stock Unit Award Agreement

Page 9 of 10

 

 

IN WITNESS WHEREOF, the Company and the Participant have executed this Market
Stock Unit Award Agreement as of the date first set forth above.

 

 

 

PARTICIPANT

 

 

_________________________________

 

 

  DAVE & BUSTER’S ENTERTAINMENT, INC.                        By:         Name:  
   Title:

 



D&B Team Member

Market Stock Unit Award Agreement

Page 10 of 10

